Appeal by the defendant, as limited by his brief, from a sentence of the County Court, Nassau County (Baker, J.), imposed March 6, 1986, convicting him of criminal sale of a controlled substance in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the sentence is affirmed.
The only issue raised by the defendant on appeal, namely, that the sentence received was excessive, is without merit. He pleaded guilty to criminal sale of a controlled substance in the second degree, a class A-II felony (Penal Law § 220.41). Penal Law § 70.00 (3) (a) (ii) provides that the minimum sentence for an A-II felony "shall not be less than three years nor more than eight years four months”. The defendant received the minimum sentence permissible under law, an indeterminate term of three years to life imprisonment. Moreover, it appears that the defendant pleaded guilty with, knowledge that he would receive the sentence imposed (see, People v Kazepis, 101 AD2d 816). Mangano, J. P., Bracken, Niehoff, Kooper and Spatt, JJ., concur.